ACCEPTED
                                                                                      03-14-00228-CR
                                                                                             4815234
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  4/8/2015 4:29:19 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                 IN THE THIRD COURT OF APPEALS
                     FOR THE STATE OF TEXAS
                                                                   FILED IN
                                                            3rd COURT OF APPEALS
TROY WILLIAMS                                                   AUSTIN, TEXAS
                                                            4/8/2015 4:29:19 PM
V.                                                NO.   3-14-00228-CR
                                                              JEFFREY D. KYLE
                                                                    Clerk
THE STATE OF TEXAS

                  APPELLANT’S THIRD MOTION FOR
                 EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:

      COMES NOW, Troy Williams, by and through his attorney of record,

Linda Icenhauer-Ramirez, and files this his Third Motion for Extension of

Time to Brief and in support thereof, would show the Court the following:

                                     I.

      That the above-styled and numbered cause is styled The State of

Texas v. Troy Williams, Cause Number D-1-DC-12-904077 in the 147th

Judicial District Court of Travis County, Texas. Appellant was sentenced on

April 4, 2014.

                                    II.

      Appellant was convicted of the offense of aggravated kidnapping and

punishment was assessed at sixty (60) years.

                                    III.

      Appellant’s motion for new trial was filed on April 10, 2014. Notice
of appeal was filed on April 10, 2014. The reporter’s record was filed on

December 2, 2014, and the clerk’s record was filed on August 4, 2014. The

due date for the brief is Thursday, April 9, 2015.

                                     IV.

      This is Appellant’s third motion for extension of time to file his brief.

Appellant respectfully requests a forty-five day extension of time to file the

brief, which would make such brief due on Sunday, May 24, 2015. The next

working day is Monday, May 25, 2015.

                                      V.

      The undersigned attorney has begun work on this case but has been

unable to complete the brief due to necessary work needed to be completed

on several other appeal cases and due to her busy schedule in both the

district and county courts of Travis, Williamson and Hays Counties. She

recently filed a supplemental brief in the case of In the Matter of J.M., 03-

14-00027-CV and she is preparing for oral argument in that case on April

22, 2015. This next week she will be filing a brief in the case of State of

Texas v. Brian Roland Chandler, Cause No. 03-14-00547-CR, and she is

also working on a brief in the case of Levardo Cantos v. State of Texas,

Cause No. 03-14-00585-CR. She asks that this extension be granted so that

she may effectively represent Appellant and so that justice may be done in
this case.

                                      Respectfully Submitted

                                      /s/ Linda Icenhauer-Ramirez
                                      LINDA ICENHAUER-RAMIREZ
                                      Attorney at Law
                                      1103 Nueces
                                      Austin, Texas 78701
                                      (512) 477-7991
                                      FAX #: (512) 477-3580
                                      SBN: 10382944
                                      EMAIL: ljir@aol.com

                                      ATTORNEY FOR APPELLANT
                                      ON APPEAL ONLY

                   CERTIFICATE OF COMPLIANCE

       I hereby certify that this motion was computer generated and contains

483 words, as calculated by the word count function on my computer.

                                      /s/ Linda Icenhauer-Ramirez
                                      LINDA ICENHAUER-RAMIREZ



                      CERTIFICATE OF SERVICE

       I, Linda Icenhauer-Ramirez, hereby certify that a true and correct

copy of the foregoing Appellant’s Third Motion for Extension of Time to

Brief was served by e-file to the Travis County District Attorney's Office on

this the 8th day of April, 2015.

                                      /s/ Linda Icenhauer-Ramirez
                                      LINDA ICENHAUER-RAMIREZ